Case 1:17-cr-00594-WFK-RLM Document 87 Filed 08/26/21 Page 1 of 9 PageID #: 987




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                   v.                                           : MEMORANDUM & ORDER
                                                                : 17-CR-594 (WFK)
 ALLAN BARTON,                                                  :
                                                                :
                                     Defendant.                 :
 ---------------------------------------------------------------X
 WILLIAM F. KUNTZ, II, United States District Judge:

 On April 29, 2019, Allan Barton (“Defendant”) was found guilty by jury of being a felon in
 possession of a firearm and ammunition. Specifically, on August 26, 2016, Defendant, having
 previously been convicted in a court of one or more crimes punishable by a term of imprisonment
 exceeding one year, possessed in and affecting commerce, a Hi-Point, Luger 9 mm pistol and
 ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The Court now sentences him
 and provides a complete statement of reasons pursuant to 18 U.S.C. § 3553(c)(2) of those factors
 set forth by Congress contained in 18 U.S.C. § 3553(a). For the reasons discussed below,
 Defendant is sentenced to 51 months of incarceration, 2 years of supervised release, forfeiture of
 the guns and ammunition recovered in this case, and the $100.00 mandatory special assessment.
 Additionally, the Court adopts the Probation Department’s proposed special condition.

                                        BACKGROUND

        On April 29, 2019, Allan Barton (“Defendant”) was found guilty by jury of being a felon

 in possession of a firearm and ammunition. Specifically, on August 26, 2016, Defendant, having

 previously been convicted in a court of one or more crimes punishable by a term of

 imprisonment exceeding one year, possessed in and affecting commerce, a Hi-Point, Luger 9 mm

 pistol and ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). The Court hereby

 sentences Defendant and sets forth its reasons for Defendant’s sentence using the rubric of the 18

 U.S.C. § 3553(a) factors pursuant to 18 U.S.C. § 3553(c)(2).

                                          DISCUSSION

 I.     Legal Standard

        18 U.S.C. § 3553 outlines the procedures for imposing sentence in a criminal case. The

 “starting point and the initial benchmark” in evaluating a criminal sentence is the Guidelines
Case 1:17-cr-00594-WFK-RLM Document 87 Filed 08/26/21 Page 2 of 9 PageID #: 988




 sentencing range. Gall v. United States, 552 U.S. 38, 49 (2007). If and when a district court

 chooses to impose a sentence outside of the Sentencing Guidelines range, the court “shall state in

 open court the reasons for its imposition of the particular sentence, and . . . the specific reason for

 the imposition of a sentence different from that described” in the Guidelines. 18 U.S.C. §

 3553(c)(2). The court must also “state[] with specificity” its reasons for so departing “in a

 statement of reasons form[.]” Id.

        “The sentencing court’s written statement of reasons shall be a simple, fact-specific

 statement explaining why the guidelines range did not account for a specific factor or factors

 under § 3553(a).” United States v. Davis, 08-CR-0332, 2010 WL 1221709, at *1 (E.D.N.Y.

 Mar. 29, 2010) (Weinstein, J.). Section 3553(a) provides a set of seven factors for the Court to

 consider in determining what sentence to impose on a criminal defendant. The Court addresses

 each in turn.

 II.    Analysis

        A. The Nature and Circumstances of the Offense and the History and
           Characteristics of the Defendant

        The first § 3553(a) factor requires the Court to evaluate “the nature and

 circumstances of the offense and the history and characteristics of the defendant.” 18

 U.S.C. § 3553(a)(1).

                 a.   Family and Personal Background

        Defendant was born on October 29, 1971, in Uniondale, New York. PSR ¶ 27–

 28. His parents—Allan Barton and Kathleen Schep—were never married. Id. Defendant

 has a close relationship with his mother who is in good health, resides in Texas, and

 remains supportive of Defendant despite the instant offense. Id. However, his parents

 ended their relationship when Defendant was an infant, and he has not been in contact


                                                   2
Case 1:17-cr-00594-WFK-RLM Document 87 Filed 08/26/21 Page 3 of 9 PageID #: 989




 with his father since then. Id. Defendant shared a close relationship with his stepfather

 until his stepfather passed away in 2014. Id. Defendant has three maternal half-siblings.

 His siblings are all aware of the instant offense and remain supportive. Id. ¶ 29.

 Defendant was raised in modest economic circumstances and reported a “normal”

 childhood, free from any history of abuse or financial hardship. Id. ¶ 28.

        Defendant attended Uniondale High School in Uniondale, New York, but dropped

 out in the 12th grade after being arrested for a prior unspecified offense. Id. ¶ 42. He

 received his GED on January 7, 1992 while incarcerated for a prior conviction. Id.

 Additionally, he received his plumbing certificate from the New York State Department

 of Labor in approximately 1997. Id. ¶ 44. Defendant attended one semester of college at

 the New York Institute of Technology in 2012. Id. ¶ 43.

        Defendant moved to Brooklyn in 2006. Id. ¶ 30. Before his arrest for the instant

 offense, Defendant lived with and was the primary caretaker of his great-aunt, Arletta

 Newton who is in the early stages of dementia. Id.

        In approximately 2000, defendant had a brief romantic relationship with Tyhisha

 Dukes. Id. ¶ 31. Ms. Dukes, a nurse, is aware of the instant offense and is supportive of

 Defendant. Defendant and Ms. Dukes share one child—Allan Barton— who resides with

 his mother in Queens and is currently enrolled in a General Educational Development

 (GED) Program. Id. Prior to his incarceration, Defendant was active in his son’s life and

 financially provided for him when necessary. Id. Defendant shares a good relationship

 with his son, who is aware of the instant offense and is supportive of Defendant. Id.

        Defendant also has a child with Lameeka Malchi, a Parks Department worker. Id.

 ¶ 32. Alleek Malchi, age 16, resides with his mother and stepfather and is attending



                                                  3
Case 1:17-cr-00594-WFK-RLM Document 87 Filed 08/26/21 Page 4 of 9 PageID #: 990




 school. Id. Ms. Malchi and Defendant do not speak. Id. Defendant stated in his

 presentence interview that prior to his incarceration, he would financially provide for his

 son when necessary, and spent birthdays and holidays with him. Id. Defendant stated

 that there is currently a child support case in process with Brooklyn Family Court, but

 that Defendant’s son is aware of the instant offense and is supportive of him. Id.

              b.    Defendant’s Physical Condition

        Despite being shot in 1992 and stabbed in 2003, Defendant is current healthy. Id. ¶ 37–

 39. Defendant smoked marijuana approximately four times a week and drinks alcohol

 occasionally. Id. ¶ 41.

              c.    Defendant’s Criminal History

        Defendant was arrested for committing Robbery in the Second Degree in violation of

 New York Law on September 3, 1989. Id. ¶ 17. Defendant pleaded guilty to the robbery offense

 on July 16, 1991 and was sentenced to three to nine years imprisonment. Id. The defendant was

 initially paroled on September 4, 1992 but defendant’s parole was revoked on November 26,

 1993 based on the defendant’s arrest for another crime. Id. Defendant was then remanded into

 custody on that date, where he remained until February 4, 2000, at which point the defendant

 was “re-paroled.” Id.

        This second crime was criminal possession of a loaded firearm in the third degree, a

 violation of New York Penal Law § 265.02; the defendant pleaded guilty to this offense in

 November 1993 and received a sentence of thirty months to five years in custody. Id.¶ 18. The

 defendant was arrested again in 2007 and ultimately pleaded guilty in July 2009 to two

 misdemeanor offenses in New York State Supreme Court for Kings County: menacing in the

 second degree (with a weapon), in violation of New York Penal Law § 120.14, and assault in the



                                                  4
Case 1:17-cr-00594-WFK-RLM Document 87 Filed 08/26/21 Page 5 of 9 PageID #: 991




 third degree (with intent to cause physical injury), in violation of New York Penal Law § 120.00.

 Id. ¶ 19. The defendant received a sentence of one year in custody on each count, to run

 concurrently with each other, for a total sentence of one year, which, the PSR indicates, the

 defendant began serving in July 2009. Id.

        According to the PSR, these convictions in July 2009 also had the effect of resulting in a

 second revocation of parole with respect to the defendant’s 1991 robbery conviction, resulting in

 an additional eight months of custody attributable to that offense (the PSR indicates that the

 defendant was “re-paroled” in March 2010). Id. ¶¶ 17–19. The addendum to the PSR clarifies

 that, following the defendant’s release from custody in February 2000, he had a maximum parole

 expiration date of August 2003.However, the defendant subsequently absconded from parole in

 December 2000. A warrant was issued for the defendant’s arrest, but he was not located until his

 arrest in 2007. See ECF No. 80.

              d.    Legal History, Nature of Offense

        On August 26, 2016, officers with the New York City Police Department (NYPD) were

 on duty in a marked vehicle in Brooklyn, New York, when they were flagged down by three

 men. The men told officers that they had been threatened by the defendant, who was in

 possession of a firearm and sitting inside a white van. The officers identified the van and

 approached the vehicle, at which time the defendant sped off through an intersection and ran a

 stop sign. The defendant tossed the loaded firearm out of the driver’s side window on a

 residential block while fleeing from the officers. The firearm landed on a front lawn where two

 young children were playing, who then alerted the neighbors. NYPD officers safely recovered

 the firearm after being contacted. An investigation subsequently revealed that the defendant’s

 DNA was found on the firearm.



                                                 5
Case 1:17-cr-00594-WFK-RLM Document 87 Filed 08/26/21 Page 6 of 9 PageID #: 992




        B. The Need for the Sentence Imposed

        The second § 3553(a) factor instructs the Court to consider “the need for the sentence

 imposed (A) to reflect the seriousness of the offense, to promote respect for the law, and to

 provide just punishment for the offense; (B) to afford adequate deterrence to criminal conduct;

 (C) to protect the public from further crimes of the defendant; and (D) to provide the defendant

 with needed educational or vocational training, medical care, or other correctional treatment in

 the most effective manner.” 18 U.S.C. § 3553(a)(2). The instant sentence adequately punishes

 Defendant for his crime and provides both general and specific deterrence.

        C. The Kinds of Sentences Available

        The third § 3553(a) factor requires the Court to detail “the kinds of sentences available”

 for Defendant. 18 U.S.C. § 3553(a)(3). The maximum term of imprisonment is ten years. 18

 U.S.C. §§ 922(g), 924(a)(2). Additionally, The Court may impose a term of supervised release

 of not more than three years. 18 U.S.C. § 3583(b)(2). Because Count 1 is a Class C Felony,

 Defendant is eligible for not less than one nor more than five years of probation. 18 U.S.C. §

 3561(c)(1). One of the following must be imposed as a condition of probation unless

 extraordinary circumstances exist: a fine, restitution, or community service. 18 U.S.C. §

 3563(a)(2). The maximum fine is $250,000.00, 18 U.S.C. § 3571(b). Additionally, there is a

 mandatory special assessment of $100.00, per count. 18 U.S.C. § 3013. Defendant may also be

 required to pay the costs of prosecution. United States Sentencing Commission, Guidelines

 Manual (“USSG”) § 5E1.5.

        D. The Sentencing Range Established for Defendant’s Offenses

        The fourth § 3553(a) factor requires the Court to discuss “the kinds of sentence and the

 sentencing range established for . . . the applicable category of offense committed by the



                                                 6
Case 1:17-cr-00594-WFK-RLM Document 87 Filed 08/26/21 Page 7 of 9 PageID #: 993




 applicable category of defendant as set forth in the guidelines[.]” 18 U.S.C. § 3553(a)(4)(A).

        The Guideline for this 18 U.S.C. § 922(g)(1) offense is USSG § 2K2.1(a)(4)(A), which

 provides a base offense level of 20 if Defendant committed the instant offense subsequent to

 sustaining one felony conviction of either a crime of violence or a controlled substance offense.

 Specifically, in this case, Defendant sustained a conviction for Robbery in the 2nd Degree, which

 is a crime of violence, as defined in USSG §4B1.2(b). As such, the base offense level is 20.

 Because the Defendant’s Criminal History Category is IV, the Guidelines Sentencing range is 51

 to 63 months of imprisonment.

        While defense counsel does not directly challenge this guidelines calculation, he suggests

 the Probation Department has incorrectly calculated Defendant’s criminal history category. In

 relevant part, defense counsel notes:

        According to the PSR, Mr. Barton was released from prison in 2000. (PSR ¶ 18).
        The PSR states that he was “re-paroled” on the 1991 conviction and “paroled” on
        the 1993 conviction. (PSR ¶¶ 17-18). Unfortunately, however, the PSR does not
        say what Mr. Barton’s parole expiration date was at that point in time. That date
        matters . . . if Mr. Barton’s subsequent misdemeanor conviction in 2009 occurred
        before his parole expiration date on the previous convictions, that timing drives a
        massive Guidelines increase to both his offense level (6 points, from 14 to 20) and
        criminal history category (from category II to category IV).

 ECF No. 79 at 2–3. Defense counsel notes that a conservative estimate of Defendant’s

 maximum potential parole expiration date as of 2000 would show that he had “at most 3

 remaining years to serve on parole . . . making his potential expiration some point in 2003.” Id.

        If Defendant is correct, then his 1991 robbery conviction should neither enhance his base

 offense level, nor count towards his criminal history score. Similarly, the defendant’s 1993

 conviction for criminal possession of a weapon should also be too old to count towards the

 defendant’s criminal history score. As a result, the defendant’s base offense level would be 14

 (U.S.S.G. § 2K2.1(a)(6)), and the defendant would fall into Criminal History Category II. The


                                                 7
Case 1:17-cr-00594-WFK-RLM Document 87 Filed 08/26/21 Page 8 of 9 PageID #: 994




 applicable advisory Guidelines range of imprisonment in this scenario would be 18 to 24 months,

 which is three years less than the Guidelines range calculated in the PSR. Id. at 3, 6.

        However, the Government and the Probation Department maintain that the criminal

 history calculation is correct:

        The addendum clarifies that, following the defendant’s release from custody in
        February 2000, he had a maximum parole expiration date of August 2003 (basically
        in line with the defendant’s prediction). However, the defendant subsequently
        absconded from parole in December 2000. A warrant was issued for the defendant’s
        arrest, but he was not located until his arrest in 2007. Under these circumstances,
        the Addendum indicates that the defendant’s parole was effectively tolled during
        the time that he was on absconder status and that he was remanded into custody in
        April 2008 following a parole revocation hearing. As this brings a portion of the
        defendant’s imprisonment within the fifteen-year period of section 4A1.1(a). The
        Guidelines calculation in the PSR is therefore correct, and the applicable range of
        imprisonment is 51-63 months.

 ECF Nos. 79, 80. The Court concurs with the Government and the Probation Department and

 explicitly adopts their interpretation of the Sentencing Guidelines range.

        E. Pertinent Policy Statement(s) of the Sentencing Commission

        The fifth § 3553(a) factor, requiring the Court to evaluate “any pertinent policy statement

 . . . issued by the Sentencing Commission,” 18 U.S.C. § 3553(a)(5), is not pertinent to

 Defendant’s sentencing.

        F. The Need to Avoid Unwarranted Sentence Disparities

        The sixth § 3553(a) factor requires the Court to consider “the need to avoid unwarranted

 sentence disparities among defendants with similar records who have been found guilty of

 similar conduct.” 18 U.S.C. § 3553(a)(6). For the reasons stated in this Memorandum and

 Order, and considering the other six § 3553(a) factors, the Court’s sentence avoids unwarranted

 sentence disparities.

        G. The Need to Provide Restitution



                                                  8
Case 1:17-cr-00594-WFK-RLM Document 87 Filed 08/26/21 Page 9 of 9 PageID #: 995




        Lastly, the seventh § 3553(a) factor requires the Court to touch upon “the need to provide

 restitution to any victims of the offense,” 18 U.S.C. § 3553(a)(7), is not applicable in

 Defendant’s case.

                                          CONCLUSION

        We live in a time made more dangerous by the gun violence perpetrated by previously

 convicted felons. This court will not condone the conduct of this previously convicted felon who—

 exactly five years ago today—menaced citizens with his gun, who ran from police with his gun,

 who drove through a stop sign above speed limits with his gun, and who threw his gun from his

 moving vehicle where his gun was retrieved by children. His behavior demonstrated a reckless

 disregard for public safety and the rule of law. To this day he has failed to acknowledge his guilt

 and express remorse for his actions. His choice made five years ago today leads this Court to

 impose a guidelines sentence of 51 months of incarceration to be followed by two years of

 supervised release, forfeiture of the gun and ammunition, and payment of the special assessment

 in the amount of $100.00 which I am required to impose per count in all cases.

        This sentence is appropriate and comports with the dictates of § 3553. This sentence is

 consistent with and is sufficient but no greater than necessary to accomplish, the purposes of §

 3553(a)(2). The Court expressly adopts the factual findings of the Presentence Investigation

 Report, barring any errors contained therein. Additionally, the Court adopts the Probation

 Department’s proposed special condition.

                                               SO ORDERED.


                                                  s/WFK
                                               ______________________________
 Dated: August 26, 2021                        HON. WILLIAM F. KUNTZ, II
        Brooklyn, New York                     U.S. DISTRICT JUDGE



                                                  9
